Shulman, Judge.
Plaintiff appeals from the grant of defendant’s motion for summary judgment. Since plaintiff has failed, after a request by this court to do so (see Justice v. Dunbar, 244 Ga. 415 (260 SE2d 327)), to cite any evidence in the record to support his claim of negligence against the defendant and since defendant did cite to portions of the record which affirmatively showed that it was not negligent, the judgment of the trial court is affirmed. See e.g., Rambo v. Fulton Financial Corp., 145 Ga. App. 791 (245 SE2d 12); Ron Eason Enterprises, Inc. v. McColgan, 151 Ga. App. 106 (258 SE2d 761).

Judgment affirmed.


Quillian, P. J., and Carley, J., concur.